197 F.2d 56
DUQUESNEv.STEELE.
No. 14518.
United States Court of Appeals Eighth Circuit.
June 6, 1952.

Frederick Joubert Duquesne, pro se.
Sam M. Wear, U. S. Atty., and Harry F. Murphy, Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before SANBORN, WOODROUGH, and RIDDICK, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus. The appellant is confined in the United States Medical Center for Federal Prisoners at Springfield, Missouri, under a sentence of imprisonment imposed by the United States District Court for the Eastern District of New York on January 2, 1942. The appellant's petition for a writ failed to show that he had applied to the court which sentenced him for the vacation of his sentence, under § 2255, Title 28, U.S.C.A. It was upon that ground that his petition was denied by the District Court for the Western District of Missouri. The petition was properly denied, since by the provisions of § 2255 the District Court was without authority to entertain the petition. See Higgins v. Steele, 8 Cir., 195 F.2d 366.


2
The order appealed from is affirmed.